Citation Nr: 0514146	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-01 054	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left elbow disorder.

4.  Entitlement to service connection for a leg/ankle 
disorder.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had recognized military service from October 1974 
to August 1975.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Huntington, West Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO issued a decision in January 2002 determining that new and 
material evidence had not been received to reopen a 
previously denied claim of service connection for a low back 
disorder.  By a decision of March 2003, the RO determined 
that new and material evidence also had not been received to 
reopen claims of service connection for an acquired 
psychiatric disorder and a left elbow disorder.  As well, the 
RO denied service connection for a leg/ankle disorder.  

The veteran was scheduled to appear on March 1, 2005 for a 
videoconference hearing before a Veterans Law Judge (VLJ) of 
the Board.  But the veteran failed to report for his 
scheduled hearing.  He did not explain his absence or request 
to reschedule his hearing.  Therefore, the Board deems his 
request for a hearing withdrawn.  See 38 C.F.R. §§ 20.702(d), 
20.704(d) (2004).


FINDINGS OF FACT

1.  In an unappealed April 1993 decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.

2.  Evidence received since that decision is cumulative or 
redundant and is not so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  



3.  In an unappealed April 1993 decision, the RO denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.

4.  Evidence received since that decision is cumulative or 
redundant and does not relate to an unestablished fact 
necessary to substantiate this claim.

5.  In an unappealed September 1984 decision, the RO denied 
the veteran's claim of entitlement to service connection for 
a left elbow disorder.

6.  Evidence received since that decision is cumulative or 
redundant and does not relate to an unestablished fact 
necessary to substantiate this claim.

7.  There is no competent medical evidence of a current 
leg/ankle disorder attributable to military service.


CONCLUSIONS OF LAW

1.  The April 1993 RO decision denying service connection for 
a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received since that decision is not new and 
material and this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

3.  The April 1993 RO decision denying service connection for 
an acquired psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

4.  The evidence received since that decision is not new and 
material and this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).



5.  The September 1984 RO decision denying service connection 
for a left elbow disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).

6.  The evidence received since that decision is not new and 
material and this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).

7.  A leg/ankle disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).



In this case, VA notified the claimant in a January 2003 
letter that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also 
was advised that it was his responsibility to provide a 
properly executed release (e.g., a VA Form 21-4142) so that 
VA could request medical treatment records from private 
medical providers.  Further, the rating decisions appealed 
and the statement of the case (SOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claims, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
identified a private hospital where he claimed to have 
received treatment and signed a medical release for VA to 
obtain these records.  However, that facility did not respond 
to VA's request for these medical records.  

The claimant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claims 
so that VA could help him by getting that evidence.  He also 
was advised what evidence VA had requested and notified in 
the SOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, the January 2003 
letter from the RO advising the claimant of his rights in 
VA's claims process predated the RO's March 2003 decision 
initially adjudicating his claims regarding the sufficiency 
of evidence to reopen claims of service connection for an 
acquired psychiatric disorder and a left elbow disorder, as 
well as a claim of service connection for a leg/ankle 
disorder.  Accordingly, that VCAA letter, as to those claims, 
complied with the sequence of events (i.e., letter before 
denial) stipulated in the Pelegrini decisions, both I and II.

Regarding the sufficiency of evidence to reopen the claim of 
service connection for a low back disorder, the January 2003 
VCAA letter was issued after the RO's January 2002 decision 
concerning this claim.  So the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  But in Pelegrini II, the Court 
stated it was (1) "neither explicitly nor implicitly 
requiring the voiding or nullification of any AOJ [agency of 
original jurisdiction] action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver 
[of such remand]'").

Consequently, although the VCAA notice concerning this 
particular claim was not provided prior to initially 
adjudicating the petition to reopen - rather, only after - 
the notice nonetheless was provided prior to issuing the SOC 
in December 2003 (wherein the RO readjudicated the claim in 
light of the entire evidence of record, including any 
additional evidence that had been received since the initial 
rating decision in question).  The VCAA notice, concerning 
all of the claims, not just this one in particular, also was 
provided prior to certifying the veteran's appeal to the 
Board.  And he had further opportunity before certification 
to identify and/or submit additional supporting evidence in 
response.  Specifically, he had an additional 60 days after 
issuance of the SOC to submit additional evidence in support 
of the appeal.  He also had an additional 90 days once his 
case was certified to the Board, and even beyond that with 
justification for delay.  38 U.S.C.A. § 20.1304(c) (2004).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 
(Feb. 24, 2004), however, that the "fourth element" 
requirement of Pelegrini I was non-binding obiter dictum.  
Id. at 7.  This is equally applicable to Pelegrini II 
since the holding, concerning this "fourth element," is 
substantially identical.  In addition, the General Counsel's 
opinion stated VA may make a determination as to whether the 
absence of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  And the 
Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  See 38 
U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the January 2003 VCAA 
notice letter that was provided to the claimant does not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claims.  The January 2003 VCAA letter requested that he 
provide or identify any evidence supporting his application 
to reopen the claims for service connection for an acquired 
psychiatric disorder and a left elbow disorder, as well as an 
original claim of service connection for an leg/ankle 
disorder.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of January 2003, the claimant 
was requested to respond within 30 days.  38 C.F.R. § 
3.159(b)(1) (2004) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5103(a).  
Thus, that regulatory provision was found to be invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board also must point out that the change in definition 
resulting from the VCAA of what constitutes new and material 
evidence is inapplicable to the petition to reopen a claim of 
service connection that, in this case with respect to a 
low back disorder, was filed before August 29, 2001.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).  But the other requirements of the VCAA and 
implementing regulations do apply, although they have been 
satisfied for the reasons mentioned.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).
Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiencies as such 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  So, generally 
speaking, they cannot be service connected.

Arthritis and psychoses shall be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption, 
however, is rebuttable by probative evidence to the contrary.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

According to the definition prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers that bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The petition to reopen the claim of service connection for a 
low back disorder predates the regulatory change that took 
place on August 29, 2001, redefining new and material 
evidence.  Thus, the former version of this regulation 
applies to this claim, whereas the revised version of 
§ 3.156(a) applies to the petitions to reopen the claims 
concerning the acquired psychiatric and left elbow disorders.

According to the revised 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  


New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  
Moreover, the evidence to be considered is that added to the 
record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

Analysis

New and Material Evidence to Reopen the Claims of Service 
Connection for a Low Back Disorder, Acquired Psychiatric 
Disorder and Left Elbow Disorder

The RO denied service connection for a low back disorder in 
July 1983.  The veteran was informed of that decision and did 
not appeal.  The RO noted that a single finding of 
paravertebral muscle spasm during service was attributed to a 
muscle strain; that other findings in service showed no low 
back pathology; that the veteran had not provided evidence of 
post-service continuity of low back symptoms; and that a VA 
examination, in any event, did not objectively confirm the 
presence of low back pathology.



In a decision issued in April 1993, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for a low back disorder.  The 
veteran was informed of that decision, and again, he did not 
appeal.  The April 1993 RO decision is the last final denial 
of the claim on any basis.

The RO denied service connection for an acquired psychiatric 
disorder in September 1984.  The veteran was informed of that 
decision and did not appeal.   The RO pointed out that he was 
shown to have a personality disorder, a constitutional or 
developmental anomaly.  In a decision issued in April 1993, 
the RO determined that new and material evidence had not been 
received to reopen this claim.  He was informed of that 
decision, and again, he did not appeal.  The April 1993 RO 
decision is the last final denial of the claim on any basis.

The RO denied service connection for a left elbow disorder in 
September 1984.  The veteran was informed of that decision 
and did not appeal.  The RO determined that a left elbow 
disorder pre-existed military service and was not aggravated 
during service beyond its natural progression.  The September 
1984 RO decision is the last final denial of this claim on 
any basis.

With respect to a low back disorder, the Board's analysis of 
the evidence, then, starts with the April 1993 RO decision.  
The Board, however, will first review the evidence that was 
before the RO in April 1993 when the veteran's claim was last 
considered.

The evidence considered in connection with the RO's April 
1993 decision included service medical records and reports of 
VA examinations.  

The veteran was afforded an examination in September 1974 for 
service entrance.  He denied experiencing recurrent back 
pain, and his spine and musculoskeletal system were normal.  
Accordingly, since no low back abnormalities were noted, 
it is presumed he was in sound physical health when he began 
active duty in the military.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. § 3.304(b) (2004).  See also Crowe v. Brown, 
7 Vet. App. 238 (1994).

And the Board concludes the presumption of soundness with 
respect to the low back has not been rebutted.  See 
VAOPGCPREC 3-2003 (July 16, 2003) and the amended version of 
§ 3.304, effective May 4th, 2005, to conform to 
Federal Circuit precedent Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  The new version of this regulation 
indicates that VA, rather than the claimant, bears the 
burden of proving that the disability at issue preexisted 
entrance into service and that the disability was not 
aggravated by service before the presumption of soundness on 
entrance onto active duty may be rebutted.

Service medical records disclose the veteran was evaluated by 
the physical therapy service in January 1975 for a complaint 
of low back pain.  He denied trauma.  No spasm was elicited 
on examination.  The impression was mechanical low back pain.

When the veteran was examined at a service department clinic 
in June 1975, paralumbar spasm was detected; findings were 
otherwise negative.  The assessment was muscle strain.  
Clinical inspection at a service department clinic on July 9, 
1975 showed that the lumbosacral spine appeared grossly 
within normal limits.  No point tenderness was elicited.  The 
impression was low back pain - rule out muscle spasm.

The veteran was examined at a service department orthopedic 
clinic on July 28, 1975.  He reported low back pain existing 
prior to service and currently complained of pain on lifting.  
He made no reference to having sustained back trauma during 
service.  It was found that straight leg raising was 
negative.  There was tenderness in the sacroiliac area.  
Range of motion of the back was normal, without evidence of 
scoliosis.  X-rays of the lumbar spine were normal.  The 
impression was no pathologic diagnosis.

Service medical records do not refer to any episodes of back 
injury, including any incident of back trauma sustained in a 
truck accident.  The report of the July 1975 examination for 
service separation includes a notation that the veteran moved 
agilely, without limitation secondary to pain or muscle 
spasm.

On VA examination in May 1983, the veteran claimed that he 
had injured his low back when he fell from a truck, in 1974, 
during service.  The examiner stated that the examination and 
x-ray of the low back were within normal limits; also, 
that the veteran currently had subjective pain present with 
bending and bad weather.  The impression was history of low 
back injury in 1974 with apparent good recovery.  

A VA examination of the spine was performed in March 1993.  
The veteran again reported falling off a truck during service 
and indicated he had experienced low back pain ever since.  
Back problems had reportedly become worse after shotgun 
pellets hit him in 1989.  X-rays of his lumbosacral spine 
showed some left-sided scoliosis and probably a very little 
degenerative change of the sacroiliac joints.  Also noted 
were scattered small metallic foreign bodies.  The diagnosis 
was chronic low back strain.  

The evidence added to the record since the RO's April 1993 
decision includes VA medical records dated from 2001 to 2003.

These VA clinical records indicate the veteran complained of 
recurrent low back pain.  An x-ray of his lumbar spine in May 
2001 was normal.  A clinical notation of March 2002 relates 
his history that arthritis of the low back had been diagnosed 
in 1993.  The current assessment was low back pain, secondary 
to arthritis.

The evidence that was of record when the RO issued its April 
1993 decision showed episodic complaints of low back pain 
during service, and a positive finding, in one instance, of 
muscle spasm; and in another instance, there were indications 
of pain in the sacroiliac area, an anatomical region near the 
lumbosacral spine.  However, at the same time, significantly, 
a clinician during service specifically found no point 
tenderness in the lumbosacral area itself.  In any event, 
episodes of low back pain were treated conservatively.  The 
veteran did not require hospitalization or surgery.



Especially noteworthy is that a service department orthopedic 
clinic, after performing physical and x-ray examination of 
the veteran's lumbar spine, found no pathology.  Moreover, 
when he was examined by VA several years after he had 
completed military service, there was again no clinical or x-
ray evidence of a chronic disorder of the lumbosacral spine.

So, in sum, the evidence then of record in April 1993 
reasonably supported a finding that the any low back symptoms 
in service were merely acute and transitory phenomena - 
resolving without producing chronic residual disability.

The additional evidence added to the record since the RO's 
April 1993 decision is new, in that it indicates the veteran 
possibly may have arthritis of the lumbosacral spine in 
addition to earlier demonstrated chronic low back strain.  
There is no x-ray evidence in the record confirming the 
veteran has arthritis of the lumbosacral spine, and in fact, 
x-ray examination in recent years showed that his lumbar 
spine was normal, showing no signs of degenerative changes.

But that said, even assuming the veteran has arthritis of the 
lumbosacral spine, the additional evidence since April 1993 
does not contain a medical opinion etiologically linking his 
arthritis or any other chronic low back pathology now present 
to an incident or occurrence in service - including, in 
particular, trauma from reportedly falling off a truck.  So 
this additional evidence, while new, is not also material.  
It therefore is insufficient to reopen the claim.

With respect to an acquired psychiatric disorder, the Board's 
analysis of the evidence also starts with the April 1993 RO 
decision.  The Board, however, will first review the evidence 
that was before the RO in April 1993 when the veteran's claim 
was last considered.

The evidence considered in connection with the RO's April 
1993 decision included service medical records and reports of 
VA examinations.  



Service medical records show that a mental status evaluation 
was performed in July 1975 in connection with the veteran's 
separation from service on the basis of unfitness.  It was 
found that he was fully oriented and that his mood was level.  
Thought content was normal, and the examiner detected no 
hallucinations, paranoid ideation or delusions.  The 
impression was hypochondrical 
passive-aggressive personality.

The veteran was treated at a VA mental health facility in 
July 1984.  He reported depression and anxiety.  He indicated 
that he heard voices, but a notation indicates he doubted 
they were true auditory hallucinations.  It was noted that he 
had no other signs of a thought disorder.  The diagnoses on 
Axis I were rule out schizophrenia, rule out major depressive 
disorder with psychosis, and rule out dysthymic disorder.  
The diagnosis on Axis II was personality disorder, 
schizotypal versus schizoid.  A clinical notation describes 
the veteran's personality disorder as "longstanding."  When 
he presented at a VA clinic in October 1991, he reported 
nervousness.  The assessment was anxiety.  

On VA psychiatric examination in March 1993, the veteran 
reported that he had experienced problems with his nerves 
since childhood, but he said the military had made those 
problems worse.  He gave a history suggesting problems with 
alcohol abuse.  The examiner's assessment was that the 
veteran's primary problems were related to substance abuse 
and possible dependence; as well, he had an ongoing mixed 
personality disorder.  The examiner did not believe the 
veteran's psychiatric difficulties were service-related.  

The evidence added to the record since the April 1993 RO 
decision includes reports of the veteran's post-service 
treatment at a VA medical facility.  

VA clinical records, dated from 2001 to 2003, include 
notations of the veteran's alcohol abuse and polysubstance 
abuse, in remission.  Additionally, in August 2003, the 
diagnoses on Axis I included anxiety disorder.  In October 
2003, the diagnosis on Axis I was recurrent major depression, 
with mild psychotic features, in remission.  

The additional evidence added to the record since the RO's 
April 1993 decision is new, in that it indicates the veteran 
now definitely has psychiatric disorders for which service 
connection may be granted (as opposed to merely a personality 
disorder, which generally cannot).  The psychiatric disorders 
diagnosed include one that involves psychotic features.  This 
additional evidence, however, does not contain a medical 
opinion etiologically linking any psychiatric disorder now 
present to an event or occurrence in service.  So this 
additional evidence, while new, is not also material.

With respect to a left elbow disorder, the Board's analysis 
of the evidence starts with the September 1984 RO decision.  
The Board, however, will first review the evidence that was 
before the RO in September 1984 when the veteran's claim was 
last considered.

The evidence considered in connection with the RO's September 
1984 decision included service medical records and VA medical 
records.  

The veteran was afforded an examination in September 1974 for 
service entrance.  He acknowledged he had dislocated his left 
elbow joint the year before.  He denied experiencing any 
problems with it since.  And his upper extremities were 
normal on objective physical examination.  Accordingly, since 
no left elbow abnormalities were noted when examined for 
enlistment, he is presumed to have been in sound health when 
he began active duty.  See VAOPGCPREC 3-2003 (July 16, 2003), 
etc., cited above.  So the presumption of soundness with 
respect to his left elbow has not been rebutted.

Service medical records disclose the veteran was evaluated by 
the physical therapy service in January 1975 for a complaint 
of left elbow pain.  He referred to the episode of left elbow 
dislocation, in 1974, prior to service.  Examination of the 
elbows showed full range of motion, with no spasm, swelling 
or evidence of trauma.  In June 1975, he again complained of 
left elbow pain, which he again attributed to the injury 
prior to service.  Physical and x-ray examination of his 
left elbow was unremarkable.  Service department examiners 
identified no disorder of the left elbow.  

VA medical records consist of the report of a general medical 
examination performed in May 1983 and mental health clinic 
treatment notes dated in July 1984.  None of these records 
show complaints, findings or diagnoses of a left elbow 
disorder.  

The evidence added to the record since the September 1984 RO 
decision includes reports of the veteran's post-service 
treatment at a VA medical facility, as well as reports of VA 
examinations.  

The veteran was afforded VA general medical and orthopedic 
examinations in March 1993.  He made no reference to left 
elbow problems, and examiners mentioned none.  VA medical 
records, dated from 2001 to 2003, also give no indication of 
left elbow disorders.  

The evidence that was of record when the RO issued its 
September 1984 decision showed episodic complaints of left 
elbow pain while in the military.  However, service 
department examiners found no clinical or x-ray evidence of 
any left elbow pathology.  Moreover, no chronic disorder 
involving the left elbow was medically confirmed in post-
service years.  

So, in sum, the evidence then of record in September 1984 
reasonably supported a finding that any left elbow symptoms, 
first reported during service, were merely acute and 
transitory phenomena - resolving without producing chronic 
residual disability.  In reaching this determination, the 
Board notes that the RO, in its September 1984 decision, 
found that a left elbow condition had pre-existed service and 
had not been aggravated during service.  Nevertheless, as 
previously mentioned, it is the Board's conclusion that the 
presumption of soundness with respect to the left elbow has 
not been rebutted.  But even so, there still is no medical 
opinion (in the evidence since September 1984) indicating any 
problems the veteran may currently experience with his left 
elbow are related to his service in the military.

The Board, then, determines that the available evidence in 
September 1984 demonstrated that a left elbow disorder was 
not incurred in service, while the RO had determined that a 
left elbow disorder was not aggravated by service.  In any 
event, the evidence did not support granting service 
connection for a left elbow disorder.

To reiterate, the additional medical evidence added to the 
record since the RO's September 1984 decision can be regarded 
as new.  The evidence is arguably new, in that it was not 
previously of record.  But more importantly, it contains no 
clinical findings of a current left elbow disorder, let alone 
a left elbow disorder linked to any incident or occurrence of 
the veteran's military service.  So this additional evidence, 
even if regarded as new, is not also material.

In essence, the veteran's lay assertions remain the only 
evidence linking any low back disorder or acquired 
psychiatric disorder now present, as well as any putative 
left elbow disorder to his military service.  But lay 
assertions of medical causation cannot serve as the predicate 
to reopen a previously denied - and unappealed - claim for 
compensation benefits.  See Moray v. Brown, 5 Vet. App. 211 
(1993).

For these reasons, the Board finds that new and material has 
not been received to reopen the claims of service connection 
for a low back disorder, an acquired psychiatric disorder, 
and a left elbow disorder.  Accordingly, the petition to 
reopen these claims must be denied.  And because the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen these finally disallowed claims, 
the benefit of the doubt doctrine is inapplicable.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



Merits Adjudication of the Claim of Service Connection for a 
Leg/Ankle Disorder

Service medical records do not refer to complaints (relevant 
symptoms, etc.), findings or treatment of a leg or ankle 
disorder.  At the separation physical examination in July 
1975, the veteran denied having a bone or joint deformity 
or foot trouble.  His lower extremities and feet were normal.  
Minimal arthritis of the knees was confirmed on VA 
examination many years after his military service ended.  
Post-service medical records do not confirm the presence of 
any organic disorders involving his legs or feet.

Establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  In this case, there is simply no objective 
evidence of a disorder involving the leg/ankle during service 
or objective evidence of any leg/ankle disorder in post-
service years that can be attributed to an event or 
occurrence of service.  

The veteran's unsubstantiated lay assertion is the only 
evidence linking a putative leg/ankle disorder to his 
military service.  There is no indication from the record 
that he has any medical training or expertise.  And as a 
layman, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  No competent medical 
evidence has been presented showing that a leg/ankle disorder 
had its onset in service or is otherwise attributable to 
service.

For these reasons, the claim for service connection for a 
leg/ankle disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, this doctrine 
is not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder, and the appeal is denied.  

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, and the appeal is denied. 

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a left 
elbow disorder, and the appeal is denied.  

Service connection for a leg/ankle disorder is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


